Order, so far as appealed from, modified in accordance with the memorandum and as modified affirmed, without coste of this appeal to either party. Memorandum: We believe that defendant’s bill *1052of particulars fairly well discloses its position to the plaintiff. However we conclude that plaintiff is entitled to some additional relief. As to the seventh paragraph of its answer, defendant shall state whether it will claim on the trial that the authorization of the subagent Bush, to collect premiums, was oral or written, giving a copy of any writing it intends to offer on the trial as evidence of written authority. If it claims such authorization was oral, it shall state the substance of such authority. If it arose by course of conduct, which defendant will claim was known to, or must be deemed to have been known by plaintiff, it shall state generally what that course of conduct was. As to paragraph eighth of its answer, defendant shall state specifically what the activities, representations and conduct of which the defendant had knowledge, by which Bush was clothed with authority, as to third persons, prospective purchasers of insurance and annuities, to act as its servant, were and in what manner it will claim that it had knowledge of same, so that Bush, as to defendant, was clothed with apparent authority as to third persons. Moreover if it will claim on the trial that such. activities, representations and conduct were known to plaintiff, it shall state whether it will claim he had actual or constructive knowledge of same. As to paragraph sixteenth and seventeenth of the answer, defendant shall state what expenses it has already incurred, for what purpose, to whom paid and the amounts, and shall state, generally, the character and estimated amount of each of the other items which it will seek to prove upon the trial and for which it will ask reimbursement from plaintiff. We do not consider the letter from defendant’s attorney dated November 15, 1946, as a compliance with plaintiff’s demand. Moreover, we treat defendant’s counterclaim as one asking special, not general damages. The additional particulars are to be furnished within ten days after entry and service of a copy of the order to be entered herein. All concur. (The portion of the order appealed from denies in part plaintiff’s motion to preclude defendant from giving evidence on the trial in regard to certain matters.) Present — Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ.